IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 29, 2012 Session

   SANDI D. JACKSON v. HCA HEALTH SERVICES OF TENNESSEE,
         INC., D/B/A CENTENNIAL MEDICAL CENTER ET AL.

                  Appeal from the Circuit Court for Davidson County
                    No. 10C-4697     Joseph P. Binkley, Jr., Judge


                 No. M2011-00582-COA-R3-CV - Filed April 18, 2012


This appeal arises from the dismissal of a medical malpractice action due to the plaintiff’s
failure to provide a certificate of good faith. All defendants filed Tennessee Rule of Civil
Procedure 12.02(6) motions to dismiss the medical malpractice action based upon Tennessee
Code Annotated § 29-26-122(a), which provides: “If the certificate is not filed with the
complaint, the complaint shall be dismissed, as provided in subsection (c), absent a showing
that the failure was due to the failure of the provider to timely provide copies of the
claimant’s records requested as provided in § 29-26-121 or demonstrated extraordinary
cause.” Because the plaintiff failed to make a showing that the omission was due to the
failure of any healthcare provider to provide records or demonstrate extraordinary cause, the
trial court granted the motions and dismissed the case. The plaintiff asserts on appeal that the
statutory requirement violates the separation of powers clause and that it violates the due
process and equal protection guarantees of the constitution of Tennessee by treating plaintiffs
in suits for medical negligence differently from plaintiffs in other civil litigation and by
allegedly restricting access to the courts. Finding no constitutional infirmities, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

F RANK G. C LEMENT, JR., J., delivered the opinion of the Court, in which R ICHARD H.
D INKINS, J., and R OBERT W. W EDEMEYER, S P. J., joined.

Phillip L. Davidson, Nashville, Tennessee, for the appellant, Sandi D. Jackson.

C. J. Gideon, Jr., Dixie W. Cooper, and Brian P. Manookian, Nashville, Tennessee, for the
appellees, HCA Health Services of Tennessee, Inc., d/b/a Centennial Medical Center and
d/b/a/ Hendersonville Medical Center.

Phillip North, J. Eric Miles and Lauren Smith, Nashville, Tennessee, for the appellees,
Joseph Magoun, M.D., Claude L. Ferrell, L.D., Jonathan Grooms, CRNA, Anesthesia
Medical Group, P.C., Louis Brusting, III, M.D., and the Heart and Vascular Team, P.L.L.C.

Robert E. Cooper, Jr., Attorney General and Reporter; Joseph F. Whalen, Associate Solicitor
General; and Stephanie A. Bergmeyer, Assistant Attorney General, for the intervenor, State
of Tennessee.

                                         OPINION

        In August of 2009, Sandi D. Jackson (“Plaintiff”) filed a pro se complaint against
numerous defendants asserting a medical malpractice claim for injuries allegedly arising out
of a “minimally invasive, robot-assisted mitral valve repair and atrial cryoblation” that
Plaintiff underwent at Centennial Medical Center in August 2008 and for subsequent care
that was due to an infection that occurred after her initial discharge from the hospital. The
42-page complaint contains numerous allegations against each of the individual and
organizational defendants, and requests $14 million in compensatory damages and $4 million
in punitive damages.

        The defendants, HCA Health Services of Tennessee, Inc., d/b/a Centennial Medical
Center and d/b/a/ Hendersonville Medical Center; Joseph Magoun, M.D.; Claude L. Ferrell,
L.D.; Jonathan Grooms, CRNA; Anesthesia Medical Group, P.C.; Louis Brusting, III, M.D.;
and the Heart and Vascular Team, P.L.L.C., (collectively “Defendants”) each filed Tennessee
Rule of Civil Procedure 12.02(6) motions to dismiss based on Plaintiff’s failure to provide
a certificate of good faith within 90 days of the filing of her complaint, which was the
applicable requirement under the then current version of Tennessee Code Annotated §
29-26-122(a) (2008) and Plaintiff’s failure to comply with the notice requirement in
Tennessee Code Annotated § 29-26-121. Before the motions were heard, Plaintiff voluntarily
dismissed all claims.

        Plaintiff re-filed this action on December 1, 2010, with the timely filing of a new
complaint and summons, however, a certificate of good faith was not filed with the
complaint. Defendants filed motions to dismiss due to Plaintiff’s failure to file a certificate
of good faith with the filing of the complaint, which was required pursuant to a 2009
amendment to Tennessee Code Annotated § 29-26-122(a). In her response to the motions,
Plaintiff conceded that notice had not been timely given and that no certificate of good faith
had been filed; nevertheless, she asserted that the motions should be denied on the grounds
that the requirement under Tennessee Code Annotated § 29-26-122(a) was unconstitutional
because it violates: (1) separation of powers, (2) the open courts provision of the Tennessee




                                              -2-
Constitution, article I, section 17, (3) equal protection under the Tennessee and U.S.
Constitutions, and (4) substantive and procedural due process guarantees of the Tennessee
Constitution, article I, section 8, and the U.S. Constitution.

        Because the constitutionality of a state statute was challenged, the State of Tennessee
filed a motion to intervene in the action to defend the constitutionality of the statute, and
permission to intervene was granted.

       Following a hearing on the several motions, the trial court dismissed Plaintiff’s
medical malpractice claims due to her failure to provide a certificate of good faith as required
by Tennessee Code Annotated § 29-26-122(a). The trial court entered separate orders
granting each of the defendants’ motions to dismiss. The order granting the motion of HCA
Health Services d/b/a Centennial Medical Center and d/b/a Hendersonville Medical Center
was entered on February 25, 2011. The order granting the motions of Anesthesia Medical
Group P.C., Claude L. Ferrell, M.D., and Jonathan Grooms, CRNA, was entered on February
28, 2011. The order granting the motion of Joseph Magoun, M.D., was entered on February
28, 2011. The order granting the motions of Louis A. Brunstin, III, M.D., and the Heart &
Vascular Team, PLLC, was entered on March 11, 2011. The trial court entered an order
upholding the constitutionality of Tennessee Code Annotated § 29-16-122 on March 11,
2011. This appeal followed.

                                            I SSUES

       Plaintiff contends that Tennessee Code Annotated § 29-26-122 violates the separation
of powers clause of the constitution of Tennessee, thereby giving unlawful primacy to the
General Assembly over the Tennessee Supreme Court. Plaintiff also contends that the
statutory scheme violates the due process and equal protection guarantees of the constitution
of Tennessee by treating plaintiffs in suits for medical negligence differently as contrasted
with plaintiffs in other types of civil litigation. Defendants insist there are no constitutional
infirmities with the statutory scheme and the trial court’s decision to dismiss the complaint
should be affirmed.

                                   S TANDARD OF R EVIEW

       The issues presented here constitute a facial challenge to a statute, meaning they
involve a claim “that the statute fails a constitutional test and should be found invalid in all
applications.” Waters v. Farr, 291 S.W.3d 873, 921 (Tenn. 2009) (citing United States v.
Salerno, 481 U.S. 739, 745 (1987)).




                                               -3-
      A facial challenge to a statute is the most difficult challenge to mount
      successfully. The presumption of a statute’s constitutionality applies with even
      greater force when a facial challenge is made. Accordingly, the challenger
      must establish that no set of circumstances exists under which the statute
      would be valid. Stated another way, the challenger must demonstrate that the
      law cannot be constitutionally applied to anyone.

      Courts considering a facial challenge to a statute should proceed with caution
      and restraint because holding a statute facially unconstitutional may result in
      unnecessary interference with legitimate governmental functions. Accordingly,
      the courts view facial invalidity as “manifestly strong medicine” and invoke
      it sparingly and only as a last resort.

      There are at least three reasons for the courts’ reticence to invalidate statutes
      on their face. First, claims of facial invalidity often rest on speculation and
      thus run the risk of the “premature interpretation of statutes on the basis of
      factually barebones records.” Second, facial challenges “run contrary to the
      fundamental principle of judicial restraint” by inviting the courts to “formulate
      a rule of constitutional law broader than is required by the precise facts to
      which it is to be applied.” Third, “facial challenges threaten to short circuit the
      democratic process by preventing laws embodying the will of the people from
      being implemented in a manner consistent with the Constitution.”

      Thus, a successful facial constitutional challenge results in the wholesale
      invalidation of the statute. While passing on the validity of a statute wholesale
      may be efficient in the abstract, any gain is often offset by losing the lessons
      taught by the particular. For this reason, many courts view “as applied”
      challenges as the “basic building blocks” of constitutional adjudication. “As
      applied” challenges are preferred because, if they are successful, they do not
      render the entire statute completely inoperative. In some circumstances, the
      courts can best fulfill the legislature’s intent by prohibiting only the
      unconstitutional applications of a statute, while allowing the State to enforce
      the statute in other circumstances.

Waters, 291 S.W.3d at 921-923 (internal citations and footnotes omitted).

                                         A NALYSIS

       We start our analysis with a recitation of the statutory scheme being challenged,
specifically Tennessee Code Annotated § 29-26-122(a), as amended in 2009. The section

                                              -4-
provides, in pertinent part:

        (a) In any medical malpractice action in which expert testimony is required
       by § 29-26-115, the plaintiff or plaintiff’s counsel shall file a certificate of
       good faith with the complaint. If the certificate is not filed with the complaint,
       the complaint shall be dismissed, as provided in subsection (c), absent a
       showing that the failure was due to the failure of the provider to timely provide
       copies of the claimant’s records requested as provided in § 29-26-121 or
       demonstrated extraordinary cause. The certificate of good faith shall state that:

         (1) The plaintiff or plaintiff’s counsel has consulted with one (1) or more
       experts who have provided a signed written statement confirming that upon
       information and belief they:

              (A) Are competent under § 29-26-115 to express an opinion or
              opinions in the case; and

              (B) Believe, based on the information available from the
              medical records concerning the care and treatment of the
              plaintiff for the incident or incidents at issue, that there is a good
              faith basis to maintain the action consistent with the
              requirements of § 29-26-115; or

         (2) The plaintiff or plaintiff’s counsel has consulted with one (1) or more
       experts who have provided a signed written statement confirming that upon
       information and belief they:

              (A) Are competent under § 29-26-115 to express an opinion or
              opinions in the case; and

              (B) Believe, based on the information available from the
              medical records reviewed concerning the care and treatment of
              the plaintiff for the incident or incidents at issue and, as
              appropriate, information from the plaintiff or others with
              knowledge of the incident or incidents at issue, that there are
              facts material to the resolution of the case that cannot be
              reasonably ascertained from the medical records or information
              reasonably available to the plaintiff or plaintiff’s counsel; and
              that, despite the absence of this information, there is a good faith
              basis for maintaining the action as to each defendant consistent

                                               -5-
                with the requirements of § 29-26-115. Refusal of the defendant
                to release the medical records in a timely fashion or where it is
                impossible for the plaintiff to obtain the medical records shall
                waive the requirement that the expert review the medical record
                prior to expert certification.

        ....

        (c) The failure of a plaintiff to file a certificate of good faith in compliance
        with this section shall, upon motion, make the action subject to dismissal with
        prejudice. The failure of a defendant to file a certificate of good faith in
        compliance with this section alleging the fault of a non-party shall, upon
        motion, make such allegations subject to being stricken with prejudice unless
        the plaintiff consents to waive compliance with this section. If the allegations
        are stricken, no defendant, except for a defendant who complied with this
        section, can assert, and neither shall the judge nor jury consider, the fault, if
        any, of those identified by the allegations. The court may, upon motion, grant
        an extension within which to file a certificate of good faith if the court
        determines that a health care provider who has medical records relevant to the
        issues in the case has failed to timely produce medical records upon timely
        request, or for other good cause shown.

                                                      I.

        We begin our analysis with Plaintiff’s contention that Tennessee Code Annotated §
29-26-122(a), the requirement that a certificate of good faith be filed with the filing of the
complaint, deprives plaintiffs in medical malpractice actions of their due process rights, the
right to redress of injury secured by our state constitution, and that it violates the equal
protection guaranties of plaintiffs in medical malpractice actions under the Tennessee
constitution.1



        1
         The Tennessee constitution does not contain an express equal protection guarantee, nevertheless
“[t]he concept of equal protection espoused by the federal and of our state constitutions guarantees that ‘all
persons similarly circumstanced shall be treated alike.’” Tenn. Small School Systems v. McWherter, 851
S.W.2d 139, 153 (Tenn. 1993) (quoting F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S. Ct. 560,
562, 64 L. Ed. 989 (1920) (citing State ex rel Dept. of Social Services v. Wright, 736 S.W.2d 84 (Tenn.
1987)). While recognizing that “[t]he equal protection provisions of the Tennessee Constitution and the
Fourteenth Amendment are historically and linguistically distinct,” our Supreme Court “has followed the
framework developed by the United States Supreme Court for analyzing equal protection claims.” Newton
v. Cox, 878 S.W.2d 105, 109 (Tenn. 1994) (quoting Tenn. Small School Systems, 851 S.W.2d at 153).

                                                     -6-
        A similar challenge to requirements under the 1975 version of the medical malpractice
act was asserted in Harrison v. Schrader, 569 S.W.2d 822 (Tenn. 1978). In Harrison, the
plaintiff challenged the constitutionality of Tennessee Code Annotated § 23-3415(a), the
statute of repose provision of the Medical Malpractice Review Board and Claims Act of
1975. Id. at 823. The plaintiffs in Harrison asserted that this section violated the equal
protection guaranties of both the United States and Tennessee Constitutions and deprived
them of the right to redress of injury secured by our state constitution. Id. at 823-24.

       In the complaint, the Harrisons asserted that, after performing a vasectomy upon Mr.
Harrison in 1972, the appellee, Dr. Schrader, informed him that as a result of the operation
he would be sterile; however, on December 18, 1975, they learned, as the court said, “to his
consternation and her dismay,” that Mrs. Harrison was pregnant. Id. at 824. Subsequent tests
revealed that Mr. Harrison was not sterile. Id. On July 29, 1976, he underwent a second
vasectomy, at which time, it was discovered that the first surgery had been negligently
performed. Id. at 824. On September 22, 1976, Mr. and Mrs. Harrison commenced their
medical malpractice action. Id.

       Dr. Schrader moved to dismiss the complaint on the ground that it had been filed
beyond the statute of repose, which was three years after the alleged negligent act or
omission. Id. (citing Tenn. Code Ann. § 23-3415 (1975)).2 In response, the plaintiffs
challenged the constitutionality of the Medical Malpractice Review Board Act on the
grounds stated above. Id. Upon intervention by the Attorney General and oral argument on
the motion by the parties, the trial court held “that T.C.A. 23-3415 does not violate the
Constitutions of the State of Tennessee or of the United States of America, and that this
action is therefore barred by the three-year provision of said statute and should be
dismissed.” Id. The Supreme Court affirmed the dismissal. Id. at 826.




       2
           Section 23-3415(a) (1975) read as follows:

       The statute of limitations in malpractice actions shall be one (1) year as set forth in s 28-304;
       provided, however, that in the event the alleged injury is not discovered within the said one
       (1) year period, the period of limitation shall be one (1) year from the date of such
       discovery; provided further, however, that in no event shall any such action be brought more
       than three (3) years after the date on which the negligent act or omission occurred except
       where there is fraudulent concealment on the part of the defendant in which case the action
       shall be commenced within one (1) year after discovery that the cause of action exists; and
       provided still further that the time limitation herein set forth shall not apply in cases where
       a foreign object has been negligently left in a patient’s body in which case the action shall
       be commenced within one (1) year after the alleged injury or wrongful act is discovered or
       should have been discovered.

                                                     -7-
        In its analysis, the Supreme Court first determined “what standard of review must be
utilized in ascertaining the statutes constitutionality.” Id. at 825. The Harrisons had asserted
that the statutory scheme afforded physicians a “favored status,” the victims of physicians
malpractice suffered a “disfavored status,” and thus, the statute “must be subjected to [strict]
scrutiny.” The Supreme Court expressly rejected this argument and stated that “[a]
classification will be subject to strict scrutiny only when it impermissibly interferes with the
exercise of a fundamental right (e. g., voting, interstate travel) or operates to the peculiar
disadvantage of a suspect class (e. g., alienage, race).3 Id. at 825 (citing San Antonio
Independent School District v. Rodriguez, 411 U.S. 1 (1973)). Following an analysis, the
court concluded that the test to be applied to determine the validity of the classification at
issue was the reasonable basis test. Id. “If it has a reasonable basis, it is not unconstitutional
merely because it results in some inequality. Reasonableness depends upon the facts of the
case and no general rule can be formulated for its determination. Id. at 825-26.

       Applying the reasonable basis test, the Supreme Court reasoned it could not say “there
was no reasonable or rational basis for the distinction made between actions for medical
malpractice and those for personal injuries caused by other means or for the separate and
distinct treatment accorded ‘health care providers.’” 4 Id. at 826. The court commented:

        At the time the legislature passed the statute of limitations eventually codified
        as Sec. 23-3415(a), T.C.A., this state and the nation were in the throes of what
        was popularly described as a “medical malpractice insurance crisis.” Because
        of alleged increasing numbers of claims, insurance companies had grown


        3
          In the 1986 opinion of Newton v. Cox the Tennessee Supreme Court held that “medical malpractice
litigants are not members of a suspect class.” Newton, 878 S.W.2d at 109 (citing Sutphin v. Platt, 720 S.W.2d
455 (Tenn. 1986)).
        4
            The Harrison court had already commented that:

        This enactment was passed as a part of Chapter 299, Public Acts of 1975, designed by the
        legislature to meet the so-called “medical malpractice crisis” of the late 1960’s and early
        1970’s. On its face, the section recognized the applicability of the general statute of
        limitations (Sec. 28- 304, T.C.A.) and the rule, first stated by this Court in Teeters v. Currey,
        518 S.W.2d 512 (Tenn. 1974), that in malpractice actions the statute of limitations begins
        to run from the date the injury is, or should have been, discovered. The legislature, however,
        proceeded to place an absolute three-year limit upon the time within which malpractice
        actions, with two exceptions, could be brought. It is this limit, applicable only in medical
        malpractice actions, that appellants challenge as unconstitutional. [footnote omitted]

        Id. at 824.


                                                      -8-
       reluctant to write medical malpractice policies. Where policies were available,
       premiums had risen astronomically.

       The legislature could have seen in this situation a threat not only to the medical
       profession and its insurers, but also to the general welfare of the citizens of this
       state. As liability costs skyrocketed, so would the cost of health care. [footnote
       omitted]. Physicians would be encouraged to cease practice or contemplate
       early retirement, and the number of available physicians would decrease. The
       practice of “defensive medicine,” spawned by fear of costly legal actions,
       would lead to a lower quality of health care in general. These considerations
       may or may not have been valid; however, it is apparent that they were
       accepted by the legislature and formed the predicate for its action.

       In addition, it could be argued that to the extent that safe estimates required by
       actuarial uncertainty, aggravated by the extended period during which a
       physician could be subject to potential liability, contributed to the increase in
       malpractice insurance costs, “it is understandable that a legislature intent upon
       halting such phenomenal increases would seek some method to increase the
       certainty of such estimates,” i. e., an absolute three-year limit on the time
       within which actions could be brought. Note, Malpractice in Dealing with
       Medical Malpractice ??, 6 Mem.St.L.Rev. 437, 459 (1976).

Id. at 826 (footnote omitted).

        After considering the foregoing principles and facts, the Harrison court found “that
the importance to the public of good health care and the problems which arise when
malpractice claims are brought against health providers after the passage of many years
constitute sufficient reasons for the legislature to place them in a separate classification for
this purpose.” Id. at 827. Based upon this finding, the court reached the following conclusion:

       This Court cannot say that there is no reasonable basis for the separate
       classification of health care providers or that this classification bears no
       reasonable relation to the legislative objective of reducing and stabilizing
       insurance and health costs and protecting the public as a whole. Indeed, at the
       time Sec. 23-3415(a) was passed, “there was indubitably a valid reason for the
       distinction made” by the statute.

Id.




                                               -9-
       The burden of showing that a classification is unreasonable and arbitrary is on the
person challenging the statute and “if any state of facts can reasonably be conceived to justify
the classification or if the reasonableness of the class is fairly debatable, the statute must be
upheld.” Id. at 826. “Before the classification will be held to violate the equal protection
guaranty, it must be shown that it has no reasonable or natural relation to the legislative
objective.” Id. In addition, the statute must apply alike to all who fall within, or can
reasonably be brought within the classification. Id. (citing Massachusetts Mutual Life Ins.
Co. v. Vogue Inc., 624, 393 S.W.2d 164 (Tenn. Ct. App. 1965)).

       Applying the reasonable basis standard of review, we cannot say that the current
medical malpractice act, specifically, Tennessee Code Annotated § 29-26-122(a), has no
reasonable basis for the distinction in filing good faith certificates in medical malpractice
actions and not in civil actions for personal injuries caused by other means, which are not
under the purview of medical malpractice, or that it has no natural relation to the legislative
objective. See id; see also City of Chattanooga v. Harris, 442 S.W.2d 602, 604 (Tenn. 1969);
Phillips v. State, 304 S.W.2d 614 (Tenn. 1957).

        As was the environment at the time of Harrison, the legislature perceived a threat in
2009, not only to the medical profession and its insurers, but to the general welfare of the
citizens of this state because, believing that as liability costs increase, so does the cost of
health care and the practice of “defensive medicine,” spawned by the fear of costly legal
actions, may lead to a lower quality of health care in general. Whether these considerations
are or are not valid is not for this court to determine. Id. at 828. What is relevant and
controlling is that they were accepted by the legislature and formed the predicate for its
action.

        Accordingly, we cannot say that there is no reasonable basis for the separate
classification of health care providers or that this classification bears no reasonable relation
to the legislative objective of reducing and stabilizing health costs and protecting the general
public. Borrowing a phrase from Harrison, at the time Section 122(a) was enacted, “there
was indubitably a valid reason for the distinction made” by the statute. Id. at 827.

                                               II.

      We shall now address Plaintiff’s contention that Tennessee Code Annotated §
29-26-122 (2009) violates the separation of powers clause of the Tennessee constitution
because, Plaintiff contends, it is in conflict with Tennessee Rule of Civil Procedure 3.




                                              -10-
        Rule 3 provides in pertinent part: “All civil actions are commenced by filing a
complaint with the clerk of the court.” Tennessee Code Annotated § 29-26-122(a) provides
that in any medical malpractice action in which expert testimony is required “the plaintiff or
plaintiff’s counsel shall file a certificate of good faith with the complaint.”

      Plaintiff contends that Tennessee Code Annotated § 29-26-122 (2009) is in conflict
with Rule 3 because, as she states in her brief, it “requires plaintiffs to, in practical effect,
conduct discovery and make a prima facie case prior to suit being filed.” Plaintiff further
contends that the statute is “a rule of procedure because it dictates both the form and content
of complaints in medical negligence cases.” We respectfully disagree.

       Contrary to Plaintiff’s assertion, we do not construe Section 122 as being in conflict
with Tennessee Rule of Civil Procedure 3. The statute does not nullify the commencement
of a civil action with the filing of a complaint. Although Section 122(c) provides that the
recently commenced action “shall, upon motion, make the action subject to dismissal with
prejudice” if the plaintiff fails to file a certificate of good faith in compliance with this
section, the statute also recognizes that good cause may exist for the plaintiff’s failure to
complete his or her due diligence prior to commencement of the action. This is apparent from
the exceptions provided in Section 122(a) and (c), both of which expressly provide that the
recently commenced action shall not be dismissed if the failure to file the certificate of good
faith “was due to the failure of the provider to timely provide copies of the claimant’s records
requested as provided in § 29-26-121 or [the plaintiff] demonstrated extraordinary cause.”
Tenn. Code Ann. § 29-26-122(a), (c) (2009).

        More importantly, requiring a plaintiff to conduct a due diligence inquiry prior to
filing a complaint is not in conflict with the Tennessee Rules of Civil Procedure adopted by
the Supreme Court of Tennessee. In fact, requiring a plaintiff to exercise due diligence prior
to the filing of the complaint is entirely consistent with the rules. Rule 11.02 expressly
provides:

       By presenting to the court (whether by signing, filing, submitting, or later
       advocating) a pleading, written motion, or other paper, an attorney or
       unrepresented party is certifying that to the best of the person’s knowledge,
       information, and belief, formed after an inquiry reasonable under the
       circumstances,

              (1) it is not being presented for any improper purpose, such as
              to harass or to cause unnecessary delay or needless increase in
              the cost of litigation;



                                              -11-
              (2) the claims, defenses, and other legal contentions therein are
              warranted by existing law or by a nonfrivolous argument for the
              extension, modification, or reversal of existing law or the
              establishment of new law;

              (3) the allegations and other factual contentions have
              evidentiary support or, if specifically so identified, are likely to
              have evidentiary support after a reasonable opportunity for
              further investigation or discovery; and

              (4) the denial of factual contentions are warranted on the
              evidence or, if specifically so identified, are reasonably based on
              a lack of information or belief.

Tenn. R. Civ. P. 11.02 (emphasis added).

        Although Tennessee Code Annotated §29-26-122(a)(1) requires the filing of a
certificate of good faith with the complaint, it does not require that a plaintiff have, at the
commencement of the action, all of the expert testimony that may be needed on all issues.
It merely requires proof of the plaintiff’s due diligence, specifically that the plaintiff or his
counsel consulted with at least one competent medical expert who provided a written
statement confirming that the expert believes, based on the information available from
medical records concerning the care and treatment of the plaintiff, that there is a good faith
basis to maintain the action consistent with the requirements of Tennessee Code Annotated
§ 29-26-115. Alternatively, the plaintiff or his counsel may certify that he has consulted with
a competent expert who has provided a written statement confirming, upon information and
belief:

       [T]hat there are facts material to the resolution of the case that cannot be
       reasonably ascertained from the medical records or information reasonably
       available to the plaintiff or plaintiff’s counsel; and that, despite the absence of
       this information, there is a good faith basis for maintaining the action as to
       each defendant consistent with the requirements of § 29-26-115.

Tenn. Code Ann. § 29-26-122(a)(2). The statute further provides that: “Refusal of the
defendant to release the medical records in a timely fashion or where it is impossible for the
plaintiff to obtain the medical records shall waive the requirement that the expert review the
medical record prior to expert certification.” Id.




                                              -12-
        For the reasons stated above, we have concluded the requirement in Tennessee Code
Annotated §29-26-122(a) that a plaintiff conduct a due diligence inquiry prior to filing a
complaint for medical negligence is not in conflict with Tennessee Rule of Civil Procedure
3. Furthermore, we have determined that Plaintiff has failed to establish that the requirement
of filing a certificate of good faith with the complaint pursuant to Tennessee Code Annotated
§ 29-26-122 (2009) violates the separation of powers clause of the Tennessee constitution.5

                                             I N C ONCLUSION

       The judgment of the trial court is affirmed and this matter is remanded with costs of
appeal assessed against the plaintiff, Sandi Jackson.




                                                                 ______________________________
                                                                 FRANK G. CLEMENT, JR., JUDGE




        5
          At the hearing, the trial court dismissed the Complaint on two grounds, one of which was Plaintiff’s
failure to give each of the defendants the sixty-day pre-suit notification required by Tennessee Code
Annotated § 29-26-121; the trial court’s order did not mention this ground. As Defendants correctly asserted
on appeal, Plaintiff did not challenge the dismissal of her complaint based upon her failure to provide the
pre-suit notice required by Tennessee Code Annotated § 29-26-121. The other issue raised and addressed on
this appeal is likely to be repeated, and thus this court felt it appropriate to address. However, we agree with
Defendants that Plaintiff waived any challenge she may have had to Tennessee Code Annotated § 29-26-121,
and thus, we would affirm the trial court on this ground as well.

                                                     -13-